          Case 2:17-cr-00453-DN Document 98 Filed 10/10/19 Page 1 of 2



JOHN W. HUBER, United States Attorney (#7226)
AARON W. FLATER, Assistant United States Attorney (#9458)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682

                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION

  UNITED STATES OF AMERICA,                       Case No. 2:17-CR-00453

         Plaintiff,                               MOTION TO REDUCE TERM OF
                                                  IMPRISONMENT TO TIME SERVED
         vs.

  DEBRA FILLMORE,                                 Judge David Nuffer

         Defendant.


       COMES NOW the United States of America, by the Director of the Federal Bureau of

Prisons and through the undersigned Assistant United States Attorney, and respectfully moves

the Court pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), to modify the defendant's term of

imprisonment to time served. In support hereof, the United States and the Director of the Federal

Bureau of Prisons state as follows:

       1. Defendant Debra Fillmore pleaded guilty to violating 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B), Possession of Methamphetamine with Intent to Distribute.

       2. On December 20, 2017, Ms. Fillmore was sentenced to 60 months of imprisonment

with 48 months of supervised release.

       3. Ms. Fillmore has a projected good conduct time release date of October 20, 2021.
          Case 2:17-cr-00453-DN Document 98 Filed 10/10/19 Page 2 of 2



       4. Ms. Fillmore plans to live with her mother in Salt Lake City, Utah. The United States

Probation Office for the District of Utah has approved the release plan.

       5. Ms. Fillmore has been diagnosed with stage 4 lung cancer, metastatic right frontal

lobe brain tumor, and superior vena cava syndrome due to the mediastinal mass. She is receiving

palliative radiation and weekly chemotherapy. She also uses a walker and a wheelchair.

Although she remains independent with her activities of daily living (ADLs) and instrumental

ADLs, she has begun requiring intermittent assistance and will likely require greater assistance

as her disease progresses. Her condition is considered terminal with a grave prognosis despite

treatment and a life expectancy of 12 months or less.

       WHEREFORE, it is respectfully requested that the Court reduce the term of

imprisonment to the time the defendant has now served. Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), the Court, upon motion of the Director of the Federal Bureau of Prisons, may

modify a term of imprisonment upon the finding that “extraordinary and compelling reasons”

exist to warrant a reduction. The defendant’s terminal medical condition and limited life

expectancy constitute “extraordinary and compelling reasons” warranting the requested

reduction. The defendant would not, however, be subject to complete release, as she would

begin serving the 48-month term of supervised release previously imposed by the Court.


                                      Respectfully submitted,

                                      John W. Huber
                                      United States Attorney




                                      By:    ___/s/________________________
                                             Aaron W. Flater
                                             Assistant United States Attorney
